Citation Nr: 0401608	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-03 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUE

Entitlement to payment of additional accrued benefits due and 
unpaid at the time of the veteran's death.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


REMAND

The veteran had active service from February 1982 to February 
1993.  He died in June 1999, and the appellant is his father.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of 
August 1999 which denied the appellant's claim for accrued 
compensation benefits due the veteran at the time of his 
death.  Subsequently, the appellant was awarded $7,118, of 
the $30,966 he originally sought, and he continues to appeal 
for the remainder of the accrued benefits.  

In a June 2, 1999 rating decision, the RO granted the veteran 
a total compensation rating based on individual 
unemployability due to service-connected disability, and such 
was made effective from 1993.  Pursuant to an RO award action 
dated June 23, 1999, on July 1, 1999 two compensation 
payments were deposited into the veteran's back account:  one 
for $30,240, representing a retroactive award, and one for 
$726, reflecting his latest monthly payment.  However, the RO 
subsequently learned that the veteran had died prior to such 
payments being made (he died on June [redacted], 1999).  As a 
consequence, the payments to the veteran were returned by the 
bank to the VA.  

The Board notes that although the appellant (the veteran's 
father) is also the administrator of the veteran's estate, 
the veteran died before the payments were received, and, 
therefore, they are not part of the estate.  See 38 U.S.C.A. 
§ 5122; 38 C.F.R. § 3.1003; Wilkes v. Principi, 16 Vet.App. 
237 (2002).  

With respect to accrued benefits, periodic monetary benefits 
to which a veteran was entitled at the time of death, under 
existing ratings or decisions, or based on evidence in the 
file at the date of death (i.e., accrued benefits), and due 
and unpaid for a period not to exceed 2 years prior to the 
last date of entitlement, shall upon the death of the veteran 
be paid to the first listed survivor of the following:  
surviving spouse, children, and dependent parents.  In all 
other cases, only so much of the accrued benefit may be paid 
as may be necessary to reimburse the person who bore the 
expense of last sickness or burial.  38 U.S.C.A. § 5121; 38 
C.F.R. § 3.1000.  [The recent Veterans Benefits Act of 2003 
removed the 2 year limitation on accrued benefits for deaths 
on and after December 16, 2003.]

If an application for accrued benefits is incomplete because 
the claimant has not furnished information necessary to 
establish that he or she is within the category of eligible 
persons and circumstances exist which make the claimant the 
specific person entitled to payment of all or part of any 
benefits which may have accrued, VA shall notify the claimant 
of the type of information required to complete the 
application; that VA will take no further action on the claim 
unless VA receives the required information; and that if VA 
does not receive the required information within 1 year of 
the date of the original VA notification of information 
required, no benefits will be awarded on the basis of that 
application.  Id.  

The file does not reflect that the appellant, who is the 
veteran's father, was adequately informed that in order to be 
entitled to more than the expenses of the last sickness and 
burial, he must establish that he was a dependent of the 
veteran, and it is not shown that he was ever informed of the 
evidence necessary to establish such a status.  See also 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant should be 
so notified and given an opportunity to provide any evidence 
showing he was a dependent of the veteran.  

Accordingly, the Board remands the case to the RO for the 
following action:  

1.  The appellant (father of the veteran) 
should be informed that in order to 
establish entitlement to additional 
accrued benefits, he must show that he was 
a dependent of the veteran, as defined in 
38 C.F.R. § 3.250.  He should be informed 
of the evidence and information necessary 
to substantiate his claim, including 
notice as to what portion he is to provide 
and what portion the VA is to provide.   

2.  After assuring compliance with this 
and all other notice and duty to assist 
provisions of the law, the RO should 
review the appellant's claim for 
additional accrued benefits.  If the 
benefit is denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
L. W. TOBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


